As filed with the Securities and Exchange Commission on November 23, 2007 Registration No. 333-107826 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PATIENT PORTAL TECHNOLOGIES, INC. (Name of Small Business Issuer in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 7370 (Primary Standard Industrial Classification Code Number) 02-0656132 (I.R.S. Employer Identification No.) 7108 Fairway Drive Palm Beach Gardens, FL33418 (561) 630-7688 (Address and Telephone Number of Principal Executive Offices) Kevin Kelly President & CEO Patient Portal Technologies, Inc. 7108 Fairway Drive Palm Beach Gardens, FL33418 (561) 630-7688 (Name, Address and Telephone Number of Agent For Service) Copies to: William J. Reilly, Esq. 401 Broadway, Suite 912 New York, NY10013 599 Lexington Avenue New York, New York10022-6030 Telephone: (212) 683-1570 Approximate Date of Proposed Sale to the Public: From time to time after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. þ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price Per Share(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Common Stock, $.001 par value(2) 5,433,022 shares $ $ 2,499,190 $76.73 Total Registration Fee 5,433,022 shares $ 2,499,190 $76.73 (1) Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457(c) based on the average of the high and low prices on the Over the Counter Bulletin Board on November 21, 2007. (2) The shares of common stock being registered hereunder are being registered for resale by certain selling stockholders named in the prospectus upon conversion of outstanding secured convertible debentures. In accordance with Rule 416(a), the registrant is also registering hereunder an indeterminate number of shares that may be issued and resold to prevent dilution resulting from stock splits, stock dividends or similar transactions. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Prospectus Subject to Completion, Dated November 23, 2007 5,433,022 Shares of Common Stock This prospectus relates to the resale of up to 5,433,022 shares of common stock of Patient Portal Technologies, Inc. (the “Company”) by Dutchess Private Equities Fund, LP (“Dutchess”) (the “Offering”). The Company will not receive any proceeds from the conversion of the debentures into common stock. Our common stock is traded and prices are reported on the Over the Counter Bulletin Board (“OTCBB”) under the symbol “PPRG OTC:BB.” The shares of common stock being offered for sale by the selling stockholders may be sold at prevailing market prices from time to time. On November 21, 2007, the last reported sale price of our common stock was $0.70 per share. These prices will fluctuate based on the demand for the shares of our common stock. See “Risk Factors” beginning on page 7 for risks of an investment in the securities offered by this prospectus, which you should consider before you purchase any shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2007 This prospectus is not an offer to sell any securities other than the shares of common stock offered hereby. This prospectus is not an offer to sell securities in any circumstances in which such an offer is unlawful. We have not authorized anyone, including any salesperson or broker, to give oral or written information about this offering, the Company, or the shares of common stock offered hereby that is different from the information included in this prospectus. You should not assume that the information in this prospectus, or any supplement to this prospectus, is accurate at any date other than the date indicated on the cover page of this prospectus or any supplement to it. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 3 OUR COMPANY 3 RISK FACTORS 9 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 15 USE OF PROCEEDS 15 DILUTION 15 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDERS MATTERS 16 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 BUSINESS 22 MANAGEMENT 32 PRINCIPAL STOCKHOLDERS 36 DESCRIPTION OF SECURITIES 37 SHARES ELIGIBLE FOR FUTURE SALE 43 SELLING STOCKHOLDERS 44 PLAN OF DISTRIBUTION 45 LEGAL MATTERS 47 EXPERTS 47 INTERESTS OF NAMED EXPERTS AND COUNSEL 47 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 47 AVAILABLE INFORMATION 47 INDEX TO FINANCIAL STATEMENTS F-1 2 PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this Prospectus and may not contain all of the information that you should consider before investing in the shares.You are urged to read this Prospectus in its entirety, including the information under “Risk Factors” and our financial statements and related notes included elsewhere in this Prospectus. OUR COMPANY Patient Portal Technologies, Inc.(hereinafter referred to as “we” or "the Company") is a Delaware corporation which was originally organized on November 22, 2002 as Suncoast Naturals, Inc.and commenced business operations in January, 2003.Pursuant to a Registration Statement filed in accordance with the Securities Act of 1933, as amended, and declared effective by the Securities and Exchange Commission on July 3, 2004, the Company in October, 2004 distributed 499,282 Shares of its Common Stock to shareholders of record of The Quigley Corporation. On September 1, 2006, as part of its corporate reorganization the Company undertook a reverse-split of its Common Stock on the basis of one new Share for each ten issued and outstanding Shares. The Company's offices are located at 7108 Fairway Drive, Suite 215, Palm Beach Gardens, FL 33418.The telephone number is (561) 630-7688.The Company's website is www.patientportal.com. GENERAL INTRODUCTION: The Company was organized in November, 2002 to acquire from The Quigley Corporation its 60% interest in Caribbean Pacific Naturals Products, Inc., an Orlando, FL based company which specialized in the development, marketing and distribution of a complete line of proprietary, all-natural sun-care, skin-care, and nutritional supplements, as well as a complete line private-label Spa Products for the Resort, Day Spa, Cruise Ship and home markets.This acquisition was completed in January, 2003.In March, 2005, the Company acquired the remaining 40% of the capital stock of Caribbean Pacific Naturals Products, Inc.from Caribbean Pacific International, Inc.in exchange for the issuance of 500,000 Shares of Common Stock. Due to lack of financial resources and liquidity, the Company was unable to develop a successful marketing plan or to continue retail or wholesale sales of its product line.Effective September 28, 2005, the Company sold its entire equity interest in Caribbean Pacific Natural Products, Inc. and CP Suncoast Manufacturing, Inc. to Suncoast Nutriceuticals, Inc. (SNI) in exchange for a two-year Promissory Note in the principal amount of $250,000 and 3,500,000 Shares of Common Stock of SNI.The assets and liabilities attributable to the two subsidiaries were assumed by SNI as a result of this transaction. 3 The Patient Portal Connect, Inc. Acquisition On December 8, 2006, we acquired 100% of the capital stock of Patient Portal Connect, Inc. of Palm Beach Gardens, FL through the issuance of 17,500,000 shares of Common Stock of the Company to the shareholders of Patient Portal Connect, Inc. in a tax-free share exchange.As a result of this transaction, Patient Portal Connect, Inc. (hereinafter referred to as “PPC”) became a wholly-owned operating subsidiary of the Company. Through this acquisition of PPC, we became a leading provider of creative technology solutions and process improvements for healthcare institutions.The company's products and services utilize a state-of-the-art proprietary software platform that optimizes patient flow, reduces administrative costs, and maximizes reimbursement. Subsequent Event:The TB&A Hospital Television, Inc. Acquisition On October 31, 2007, we entered into an Agreement for Purchase and Sale ofStock with TB&A Hospital Television, Inc. ("TB&A") On November 2, 2007, wecompleted the transactions contemplated by this Agreement by acquiring all ofthe capital stock of TB&A for a purchase price of $3,875,000 in cash and$400,000 in assumed debt. The consideration issued in the stock purchase wasdetermined as a result of arm's-length negotiations between the parties. Following the stock purchase, we are carrying on the business operations ofTB&A as a wholly-owned subsidiary. Prior to the stock purchase, there were nomaterial relationships between us and TB&A or any of our respective affiliates,directors or officers, or any associates of the respective officers ordirectors. The unaudited Pro Forma Consolidated financial statements as of December31, 2006 and the six months ended June 30, 2006 and 2007 reflecting theacquisition of this wholly-owned subsidiary are set forth as an Exhibit to the Current Report on Form 8-K we filed on November 13, 2007 and which we have incorporated by reference to this Registration Statement. Subsequent Event: Asset Purchase and Sale Agreement With Worldnet Communications, Inc. On November 2, 2007, we completed an Asset Purchaseand Sale Agreement with Worldnet Communications, Inc. ("Worldnet"), whereby weacquired eighteen hospital telecommunications services contracts. The purchaseprice for the contracts was $2,500,000, consisting of $1,500,000 in cash and1,000,000 Shares of our Common Stock with a stated value of $1.00 per Share. We have assigned the contracts to our wholly-owned operating subsidiary,Patient Portal Connect, Inc. Prior to this transaction we have had a businessrelationship with Worldnet, which provides us with operator call center and datacenter services on a contract basis. Three of our controlling shareholders are alsoshareholders of Worldnet, and the President of Worldnet, Brian Kelly, is the brother of ourPresident, Kevin Kelly. There are no common Officers or Directors of our Companyand Worldnet. The consideration issued in this asset purchase was determined asa result of arm's-length negotiations between the parties and our valuation ofthe present and future cash flow generated by the purchased contracts. 4 The Dutchess Private Equities Fund Convertible Debenture On November 1, 2007, we entered into a Seven Million Dollar ($7,000,000) convertible debenture agreement with Dutchess Private Equities Fund, LP (“Dutchess”). If Dutchess elects to convert its debentures (the “Debentures”) into shares of common stock, par value $0.001 (the “Common Stock”) of the Company, the conversion price for their shares of Common Stock will be at a maximum price of $.46 per share but may fluctuate at a substantial percentage discount (15%) to fluctuating market prices. As a result, the number of shares issuable to Dutchess, upon conversion of the Debentures could be potentially materially adverse to current and potential investors. Dutchess’ overall ownership at any one moment is limited to 4.9% of the outstanding shares of Common Stock in accordance with the financing documents. However, Dutchess is free to sell any shares into the market, which have been issued to them, thereby enabling Dutchess to convert the remaining Debentures or exercise additional Warrants into shares of Common Stock. Please see our Risk Factors on pages 9 for additional information and the summary description of the Debenture on page 39. PRINCIPAL OPERATIONS, PRODUCTS AND SERVICES OF THE COMPANY Our Company, through its operating subsidiaries is well positioned to be the premier provider of integrated workflow solutions in the healthcare industry. Having developed the industry's newest, leading-edge process improvement delivery platform for the healthcare industry, PPC is poised to capture a significant segment of the multi-billion dollar healthcare market. Its proprietary systems were developed in close coordination with hospital industry partners to provide multi-layer functionality across a wide spectrum of critical patient-centric workflows that result in immediate improvements in cost savings, patient outcomes, and revenue growth for hospitals. Our systems and solutions are designed to change the way healthcare institutions and patients do business in today's healthcare environment. Nationwide, the demand for more customized healthcare has resulted in a greater need for improved productivity, efficiency, and customer service in hospitals and other healthcare institutions.We have has pioneered the development of integrated software applications that combine technology and industry expertise with unique customization designed to better manage the hospital/patient relationship and improve hospital operational processes.Further, our solutions enable hospitals to achieve compliance with strict government mandates that affect reimbursements by requiring measured improvements in productivity, efficiency, and patient satisfaction. Our proven technologies provide tremendous economic benefit for healthcare providers. We intend to rapidly gain market share by leveraging strategic relationships and by acquiring companies with existing hospital contracts. Our acquisition strategy will enable us to achieve greater profitability, grow rapidly, and quickly gain first-mover advantage. Our proprietary technology platform allows us to create additional revenue streams with minimal cost by accessing enhanced service modules as market demand changes. This scaleable architecture creates even greater profitability by enabling multiple services to be delivered over our service delivery platform. 5 We believe that our Company is primed to swiftly react to the requirements of an ever-changing healthcare industry.Unlike the costly, capital-intensive and stand-alone products offered by our industry competitors, our sophisticated technology platform offers flexible solutions and functionalities that are universal enough to have broad appeal while still allowing for a level of customization that is necessary to integrate with a hospital's existing legacy system, and at an affordable cost. Our flexible platform also enables the healthcare providers to fulfill the government's newest mandates for a full "continuum of care" from the hospital to the home.This unique ability enables us to present a tailored solution to our customers at a cost-effective price and will dramatically enhance our ability to capture significant market share nationwide. Our Company’s expertise in creating win-win opportunities for hospitals and patients by clearly defining customized, flexible, and integrated healthcare solutions with measurable results.Our products and services enable hospitals to improve patient flow, enhance patient satisfaction, and create long-term relationships with patients as they move from hospital to home. In so doing, hospitals gain productivity and efficiency enhancements, reduce the burden on staff and increase cash flow by optimizing reimbursements from third-party sources including Medicare and private insurers. 6 Risk Factors Our financial condition, business, operation and prospects involve a high degree of risk. You should carefully read and consider the risks and uncertainties described below as well as the other information in this report before deciding to invest in our Company. If any of the following risks are realized, our business, operating results and financial condition could be harmed and the value of our stock could go down. This means that our stockholders could lose all or a part of their investment. For a more detailed discussion of some of the risks associated with our Company, you are urged to carefully review and consider the section entitled “Risk Factors” beginning on page 9 of this prospectus. General The Company's offices are located at 7108 Fairway Drive, Suite 215, Palm Beach Gardens, FL 33418.The telephone number is (561) 630-7688. The Company's website is www.patientportal.com. .The reference to this website address does not constitute incorporation by reference of the information contained therein. About This Offering This prospectus relates to the resale of up to 5,433,022 shares of Common Stock by certain selling stockholders identified in this prospectus. All of the 5,433,022 shares, when sold, will be sold by these selling stockholders. The selling stockholders may sell their Common Stock from time to time at prevailing market prices. We will not receive any proceeds from the sale of the shares of Common Stock by the selling stockholders. Common Stock Offered 5,433,022 shares Common Stock Offered by the Selling Shareholders 5,433,022 shares Common Stock Outstanding at Nov. 21, 2007(1) 33,612,916 shares Use of Proceeds of the Offering We will not receive any of the proceeds from the sale of the shares by the Offering. OTCBB Ticker Symbol PPRG 7 Selected Financial Information The selected financial information presented below is derived from and should be read in conjunction with our financial statements, including notes thereto, appearing elsewhere in this prospectus. See “Financial Statements.” Summary Operating Information For the Quarters Ended September 30, 2007 and 2006 and The Years Ended December 31, 2006 and 2005 Quarter ended Sept. 30 2006 Quarter ended Sept. 30 2007 Year Ended December 31, 2006 Year Ended December 31, 2005 Total revenues $ 0 $ 9,171,527 $ 13,575 $ 0 Total costs and expenses $ 70,000 $ 9,969,207 $ 414,983 $ 130,653 Operating (loss) income (70,000 ) (797,680 ) (401,408 ) $ (130,653 ) (Loss) income before income tax provision (70,000 ) (797,680 ) (401,408 ) $ (130,653 ) Net (loss) income (70,000 ) (797,680 ) (401,408 ) $ (130,653 ) Summary Balance Sheets Sept. 30, 2007 and December 31, 2006 Sept. 30, 2007 December 31, 2006 Total current assets $ 1,186,428 $ 30,392 Total assets $ 9,338,582 $ 1,102,680 Total current liabilities $ 2,059,408 $ 384,703 Total liabilities $ 6,893,623 $ 384,703 $ $ Total capital 2,444,959 717,977 Total liabilities and shareholder equity $ 9,338,582 $ 1,102,680 8 RISK FACTORS You should carefully consider the risks described below before investing in the Company. We consider these risks to be significant to your decision whether to invest in our Common Stock at this time. If any of the following risks actually occur, our business, results of operations and financial condition could be seriously harmed, the trading price of our Common Stock could decline and you may lose all or part of your investment. Risks Related to Our Company We Have A Limited History of Operations. The Company’s present business operations are conducted through its newly-acquired subsidiary, Patient Portal Connect, Inc. Therefore, the Company has had limited revenue from operations or other financial results upon which investors may base an assessment of its potential. The prior business operations of the Company’s former subsidiaries were not material during the past three years, and the operations of newly-acquired subsidiaries are not reflect in our past results from operations. We May Need Additional Funding. Management believes that the net proceeds of the Dutchess financing transaction, together with net cash flow from its newly-acquired subsidiary and other ongoing business operations will be sufficient to satisfy the Company's cash requirements through its calendar year ending December 31, 2008. However, there can be no assurance that additional funds will not be required for additional working capital purposes during such period or thereafter or that, if required, such funds will then be available on terms satisfactory to the Company, if at all. Our business operations could be significantly disrupted if we lose members of, or fail to integrate, our management team. Our future performance is substantially dependent on the continued services of our management team and our ability to retain and motivate them. The loss of the services of any of our officers or senior managers could harm our business, as we may not be able to find suitable replacements. We do not have employment agreements with any of our key personnel, and we do not maintain any “key person” life insurance policies. We may not be able to hire and retain a sufficient number of qualified employees and, as a result, we may not be able to grow as we expect or maintain the quality of our services. Our future success will depend on our ability to attract, train, retain and motivate other highly skilled technical, managerial, marketing and customer support personnel. Competition for these personnel is intense, especially for software developers, Web designers and sales personnel, and we may be unable to successfully attract sufficiently qualified personnel.We will need to maintain the size of our staff to support our anticipated growth, without compromising the quality of our product offerings or customer service. Our inability to locate, hire, integrate and retain qualified personnel in sufficient numbers may reduce the quality of our services. 9 Risks Related to Our Products and Services New Products and Technological Change. The markets for our products and services are characterized by rapidly changing technology and new product introductions. Accordingly, the Company believes that its future success will depend on its ability to enhance its existing products and to develop and introduce in a timely fashion new products that achieve market acceptance. Management believes that the Company will be able to continue to compete and adapt to potential new industrial and commercial applications for its products with continuous technological enhancements. although there can be no assurance that the Company will in fact be able to identify, develop, manufacture, market or support such products successfully or that the Company will in fact be able to respond effectively to technological changes or product announcements by competitors. We Face Significant Competition. The Company faces significant competition from a variety of healthcare industry service providers, and may in the future face competition from a variety of potential providers, many of which have or will have considerably larger and greater financial and human resources and marketing capabilities.We believe that we will be able to compete favorably in this competitive marketplace because of our flexibility in responding to changing and emerging markets, its innovative and competitive services and products, our quick response to customer requirements, and our ability to identify, develop, produce and market original products and derivative product concepts. We must continue to upgrade our technology infrastructure, both hardware and software, to effectively meet demand for our services. We must continue to add hardware and enhance software to accommodate the increased services which we provide and increased use of our platform. In order to make timely decisions about hardware and software enhancements, we must be able to accurately forecast the growth in demand for our services. This growth in demand for our services is difficult to forecast and the potential audience for our services is large. If we are unable to increase the data storage and processing capacity of our systems at least as fast as the growth in demand, our systems may become unstable and our customers may encounter delays or disruptions in their service. Unscheduled downtime could harm our business and also could discourage current and potential customers and reduce future revenues. 10 Our network infrastructure and computer systems and software may fail. An unexpected event like a telecommunications failure, fire, flood, earthquake, or other catastrophic loss at our service providers’ facilities or at our on-site data facility could cause the loss of critical data and prevent us from offering our products and services. We do not at the present time carry business interruption insurance. In addition, we rely on third parties to securely store our archived data, house our servers and network systems and connect us to the Internet. While our service providers have planned for certain contingencies, the failure by any of these third parties to provide these services satisfactorily and our inability to find suitable replacements would impair our ability to access archives and operate our systems and software. We may lose users and lose revenues if our security measures fail. If the security measures that we use to protect personal information are ineffective, we may lose users of our services, which could reduce our revenues. We rely on security and authentication technology which we have developed. With this technology, we perform real-time credit card authorization and verification. We cannot predict whether these security measures could be circumvented by new technological developments. In addition, our software, databases and servers may be vulnerable to computer viruses, physical or electronic break-ins and similar disruptions. We may need to spend significant resources to protect against security breaches or to alleviate problems caused by any breaches. We cannot assure that we can prevent all security breaches. Risks Related to Our Stock Being Publicly Traded Our stock price may be volatile. Our Common Stock has been trading in the public market for since 2004.However, throughout our history trading volume has been extremely light, as approximately 88% of our outstanding shares are unregistered and cannot yet be traded. We cannot predict the extent to which a trading market will develop for our Common Stock or how liquid that market might become. The trading price of our Common Stock has been and is expected to continue to be highly volatile as well as subject to wide fluctuations in price in response to various factors, some of which are beyond our control. These factors include: · Quarterly variations in our results of operations or those of our competitors. · Announcements by us or our competitors of acquisitions, new products, significant contracts, commercial relationships or capital commitments. · Disruption to our operations. · The emergence of new sales channels in which we are unable to compete effectively. · Our ability to develop and market new and enhanced products on a timely basis. 11 · Commencement of, or our involvement in, litigation. · Any major change in our board of directors or management. · Changes in governmental regulations or in the status of our regulatory approvals. · Changes in earnings estimates or recommendations by securities analysts. · General economic conditions and slow or negative growth of related markets. In addition, the stock market in general, and the market for technology companies in particular, have experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of those companies. These broad market and industry factors may seriously harm the market price of our Common Stock, regardless of our actual operating performance. In addition, in the past, following periods of volatility in the overall market and the market price of a company’s securities, securities class action litigation has often been instituted against these companies. Such litigation, if instituted against us, could result in substantial costs and a diversion of our management’s attention and resources. We do not intend to pay dividends on our Common Stock. We have never declared or paid any cash dividend on our Common Stock. We currently intend to retain any future earnings and do not expect to pay any dividends in the foreseeable future. Provisions in our charter documents and under Delaware law could discourage a takeover that stockholders may consider favorable. Provisions in our Certificate of Incorporation and By-laws may have the effect of delaying or preventing a change of control or changes in our management. These provisions include the following: · Our board of directors has the right to elect directors to fill a vacancy created by the expansion of the board of directors or the resignation, death or removal of a director, which may prevent stockholders from being able to fill vacancies on our board of directors. 12 · Our stockholders may act by written consent, provided that such consent is signed by all the shareholders entitled to vote with respect to the subject matter thereof. As a result, a holder, or holders, controlling a majority of our capital stock would not be able to take certain actions without holding a stockholders’ meeting. · Our Certificate of Incorporation prohibits cumulative voting in the election of directors. This limits the ability of minority stockholders to elect director candidates. As a Delaware corporation, we are also subject to certain Delaware anti-takeover provisions. Under Delaware law, a corporation may not engage in a business combination with any holder of 15% or more of its capital stock unless the holder has held the stock for three years or, among other things, the board of directors has approved the transaction. Our board of directors could rely on Delaware law to prevent or delay an acquisition of us. You may experience substantial dilution as a result of the Dutchess financing transaction, as well as if we raise funds through the issuance of additional equity and/or convertible securities. You may experience substantial dilution if Dutchess converts its Debentures into Common Stock of the Company and exercises its Common Stock Purchase Warrants. Since the conversion price of the Debentures fluctuates at a substantial percentage discount (15%) to fluctuating market prices, the number of shares issuable to Dutchess, upon conversion of the Debentures, is potentially limitless. In other words, the lower the average trading price of the Company’s shares at the time of conversion, the greater the number of shares that can be issued to Dutchess. This perceived risk of dilution may cause our shareholders to sell their shares, thus contributing to a downward movement in the Company’s stock price.Dutchess’ overall ownership at any one moment is limited to 4.9% of the outstanding shares of Common Stock in accordance with the financing documents. However, Dutchess is free to sell any shares into the market, which have been issued to them, thereby enabling Dutchess to convert the remaining Debentures or exercise additional warrants into shares of Common Stock. Our Common Stock has a small public float and future sales of our Common Stock, or sales of shares being registered under this document may negatively affect the market price of our Common Stock. As of November 21, 2007, the most recent trading day in our Common Stock, there were 33,612,916 shares of our Common Stock outstanding, at a closing market price (average of best bid and ask prices) of $0.63 for a total market valuation of approximately $20,840,000. Our Common Stock has a public float of approximately 3,200,000 shares, which shares are in the hands of public investors, and which, as the term "public float" is defined by NASDAQ, excludes shares that are held directly or indirectly by any of our officers or directors or any other person who is the beneficial owner of more than 10% of our total shares outstanding. These 3,200,000 shares are held by a relatively small number of stockholders of record. We cannot predict the effect, if any, that future sales of shares of our Common Stock into the market will have on the market price of our Common Stock. However, sales of substantial amounts of Common Stock, including future shares issued upon the exercise of 27,646,086 Common Stock Purchase Warrants, future shares issued upon the exercise of stock options (of which none are outstanding as of November 21, 2007 and 1,000,000 have been reserved for potential future issuance), or the perception that such transactions could occur, may materially and adversely affect prevailing market prices for our Common Stock. 13 We could terminate our Securities and Exchange Commission Registration, which could cause our Common Stock to be de-listed from the Over the Counter Bulletin Board (“OTCBB”). As a public company with more than 300 shareholders, we are required to file our periodic reports with the SEC and register our shares of Common Stock under the Securities Exchange Act of 1934 (the “Exchange Act”).In the event that our Company would have less than 300 shareholders of record, our reporting requirements would be on a voluntary basis. In the event that in the future we would have fewer than300 stockholders of record, we would be eligible to de-register our Common Stock under the Exchange Act. Although the Company does not currently plan to de-register its Common Stock, there can be no assurance that we would not de-register the Common Stock at some point in the future. If the Company were to take such action, it could inhibit the ability of the Company’s common stock holders to trade the shares in the open market, thereby severely limiting the liquidity of such shares. Furthermore, if we were to de-register, we would no longer be required to file annual and quarterly reports with the SEC and would no longer be subject to various substantive requirements of SEC regulations. De-registration would reduce the amount of information available to investors about our Company and may cause our Common Stock to be de-listed from the OTCBB. In addition, investors would not have the protections of certain SEC regulations to which we would no longer be subject. The Company has no intention of terminating the registration of the Common Stock, and in fact is constrained from doing so under the terms of its agreements with Dutchess. Because the market for and liquidity of our shares is volatile and limited, and because we are subject to the "Penny Stock" rules, the level of trading activity in our Common Stock may be reduced. Our Common Stock is quoted on the OTCBB (PPRG). The OTCBB is generally considered to be a less efficient market than the established exchanges or the NASDAQ markets. While our Common Stock continues to be quoted on the OTCBB, an investor may find it more difficult to dispose of, or to obtain accurate quotations as to the price of our Common Stock, compared to if our securities were traded on NASDAQ or a national exchange. In addition, our Common Stock is subject to certain rules and regulations relating to "penny stocks" (generally defined as any equity security that is not quoted on the NASDAQ Stock Market and that has a price less than $5.00 per share, subject to certain exemptions). Broker-dealers who sell penny stocks are subject to certain "sales practice requirements" for sales in certain nonexempt transactions (i.e., sales to persons other than established customers and institutional "accredited investors"), including requiring delivery of a risk disclosure document relating to the penny stock market and monthly statements disclosing recent bid and offer quotations for the penny stock held in the account, and certain other restrictions. If the broker-dealer is the sole market maker, the broker-dealer must disclose this, as well as the broker-dealer's presumed control over the market. For as long as our securities are subject to the rules on penny stocks, the liquidity of our Common Stock could be significantly limited. This lack of liquidity may also make it more difficult for us to raise capital in the future. 14 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Some of the statements under “Prospectus Summary,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Business,” and elsewhere in this prospectus, constitute forward-looking statements. These statements involve risks known to us, significant uncertainties, and other factors which may cause our actual results, levels of activity, performance, or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by those forward-looking statements. You can identify forward-looking statements by the use of the words “may,” “will,” “should,” “could,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “intends,” “potential,” “proposed,” or “continue” or the negative of those terms. These statements are only predictions. In evaluating these statements, you should specifically consider various factors, including the risk factors outlined above. These factors may cause our actual results to differ materially from any forward-looking statement. Although we believe that the exceptions reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. USE OF PROCEEDS We will not receive any proceeds from the sale of the shares of our Common Stock by the selling stockholder, Dutchess Private Equities Fund, LP. DILUTION As of September 30, 2007, the Company had a net tangible book value of $2,444,959, a net book value per share of $.07, based upon 33,612,916 shares of Common Stock outstanding. Dilution is determined by subtracting net tangible book value per share after this Offering from the amount paid by new investors per share of Common Stock. You may experience substantial dilution as a result of the Dutchess financing transaction, as well as if we raise funds through the issuance of additional equity and/or convertible securities. You may experience substantial further dilution if the holders of the additional 3,600,000 Common Stock Purchase Warrants exercise their Warrants into shares of Common Stock. As a result of the Dutchess financing, Dutchess may convert the shares underlying the Debentures and exercise the shares underlying the Warrants, into shares of the Company’s Common Stock. As Dutchess converts or exercises such shares into shares of the Company’s Common Stock, such conversion or exercise will dilute the current percentage ownership of the Company’s existing shareholders. The conversion price of the Dutchess Debentures and the exercise price of the Warrants fluctuate at a substantial percentage discount (15%) to fluctuating market prices, and as a result, the number of shares issuable to Dutchess, upon conversion of the Debentures and exercise of the Warrants, is potentially limitless. Dutchess’ potential ownership of the Company’s Common Stock could substantially dilute the current shareholders ownership in the Company’s Common Stock. Upon Dutchess’ conversion of the shares underlying the Debenture and the exercise of the shares underlying the Warrant into shares of the Company’s Common Stock, the current shareholders will experience substantial dilution of their current percentage ownership. For additional disclosure pertaining to the potential dilution of the existing shareholders, please refer to the table on page 41, under “Description of Securities,” which shows the combined effect of the Debenture conversions and Preferred Stock conversions on the existing shareholders. 15 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDERS MATTERS Market for Common Stock Bid and ask prices for our Common Stock are quoted from broker dealers on the OTC Bulletin Board under the trading symbol “PPRG”. The following table contains information about the range of high and low bid prices for our Common Stock for each quarterly period from Q3 2005 through Q3 2007 based upon reports of transactions on the OTCBB. Fiscal 2005* Low High $ Third Quarter $ 2.00 $ .30 Fourth Quarter $ .40 $ .15 Fiscal 2006* First Quarter $ .14 $ .08 Second Quarter $ 1.45 $ .35 Third Quarter $ .80 $ .22 Fourth Quarter $ 1.50 $ .15 Fiscal 2007* First Quarter $ 1.00 $ 1.70 Second Quarter $ .60 $ 1.25 *The high and low prices listed have been rounded up to the next highest two decimal places. The market price of our Common Stock is subject to significant fluctuations in response to variations in our quarterly operating results, general trends in the market for the products we distribute, and other factors, over many of which we have little or no control. Broad market fluctuations, as well as general economic, business and political conditions, may adversely affect the market for our Common Stock, regardless of our actual or projected performance. On November 21, 2007, the most recent trading day on which shares of the Company were traded, the closing bid price of our Common Stock as reported on the OTCBB was $0.56 per share and the closing offer price was $.70 per share. Holders As of November 21, 2007, there were 311 holders of record of our Common Stock. Dividend Policy We have never declared dividends or paid cash dividends on our Common Stock. We intend to retain and use any future earnings for the development and expansion of our business and do not anticipate paying any cash dividends in the foreseeable future. 16 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General This discussion and analysis should be read in conjunction with our financial statements and accompanying notes, which are included elsewhere in this prospectus. This discussion includes forward-looking statements that involve risks and uncertainties. Operating results are not necessarily indicative of results that may occur in future periods. When used in this discussion, the words “believes”, “anticipates”, “expects” and similar expressions are intended to identify forward-looking statements. Such statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected. Our business and results of operations are affected by a wide variety of factors, as we discuss under the caption “Risk Factors” and elsewhere in this prospectus, which could materially and adversely affect us and our actual results. As a result of these factors, we may experience material fluctuations in future operating results on a quarterly or annual basis, which could materially and adversely affect our business, financial condition, operating results and stock price. Any forward-looking statements herein speak only as of the date hereof. Except as required by applicable law, we undertake no obligation to publicly release the results of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. General Discussion on Results of Operations and Analysis of Financial Condition We begin our General Discussion and Analysis with a discussion of the Results of Operations for the three-month periods ended Sept. 30, 2007 and 2006 and for the years ended December31, 2006 and 2005, followed by a discussion of Liquidity and Capital Resources available to finance our operations. Income Taxes We make estimates to determine our current provision for income taxes, as well as our income taxes payable. Our estimates with respect to the current provision for income taxes take into account current tax laws and our interpretation of current tax laws, as well as possible outcomes of any future tax audits. Changes in tax laws or our interpretation of tax laws and the resolution of any future tax audits could significantly impact the amounts provided for income taxes in our financial statements. Legal Contingencies From time to time, we are involved in routine legal matters incidental to our business. In the opinion of management, the ultimate resolution of such matters will not have a material adverse effect on our financial position, results of operations or liquidity. 17 RESULTS OF OPERATIONS The Company was established in November, 2002. On December 7, 2006, theCompany acquired Patient Portal Connect, Inc., which as of September 30, 2007 is its onlyoperating subsidiary. The results of operations for the three months ended Sept30, 2007 includes the business operations of this subsidiary. Three Months Ended Sept 30, 2007 vs. Sept 30, 2006 The Company reported no revenue for the three months ended Sept 30,2006 due to the divestiture of its former operating subsidiary in September,2005. In December, 2006, the Company acquired a new operating subsidiary,Patient Portal Connect, Inc., and the revenues for this reporting period reflectthe revenues of this operating subsidiary. Due to the lack of businessoperations during the quarter ended March 31, 2006 there are no year-to-yearcomparisons for revenues and expenses. Revenues for the three months ended Sept 30, 2007 were $347,421 andwere derived from hospital service contracts acquired by the Company during thisquarter.
